internal_revenue_service departments of the treasury number release date index number washington d c people to contact telephone number refer reply to cc corp plr-110073-03 date date distributing controlled controlled controlled shareholder shareholder shareholder shareholder shareholder shareholder business a year date a b c d e f g h state x dear this letter is in reply to your letter dated date requesting rulings as to the federal_income_tax consequences of a proposed transaction additional information was submitted in letters dated april may july july and date the information submitted for consideration is summarized below distributing is a state x cash_basis corporation distributing elected to be taxed as an s_corporation in year distributing currently has h shares of voting common_stock outstanding which is owned by six shareholders shareholder a shareholder b shareholder c shareholder d shareholder e and shareholder f distributing has directly engaged in business a for more than five years through its shareholders and employees distributing employs no independent_contractor in conducting the core operations of business a pursuant to a stock purchase agreement dated date each existing shareholder of distributing has an option to purchase a proportionate share of distributing stock in the event of an involuntary transfer of distributing stock or upon the death of a shareholder the taxpayer has supplied financial information which indicates that distributing has been conducting a business that has had gross_receipts and operating_expenses representative of the active_conduct of the business for each of the past five years distributing’s shareholders cannot agree on the operation and management of business a to resolve these continuing shareholder disputes distributing has decided to separate business a as follows proposed transaction i distributing will form controlled controlled and controlled under the laws of state x as cash_basis corporations distributing will initially receive all of the outstanding shares of common_stock of controlled controlled and controlled in exchange for a portion of the business a assets contribution in order to equalize values between distributing and controlled distributing will obtain a mortgage in the amount of dollar_figureg with respect to a parcel of property that will be transferred to controlled then after completing the above borrowing transaction distributing will contribute a parcel of property subject_to outstanding mortgage indebtedness and cash to controlled thereafter as described in paragraph ii shareholder will exchange his distributing stock or controlled stock shareholder will not assume any of distributing debt on the contributed_property at the same time distributing will contribute another parcel of property subject_to outstanding mortgage indebtedness to controlled thereafter as described in paragraph ii shareholder will exchange his distributing stock for controlled stock shareholder will not assume any of distributing debt on the contributed_property at the same time distributing will contribute yet another parcel of property subject_to outstanding mortgage indebtedness and cash to controlled thereafter as described in paragraph ii shareholder will exchange her distributing stock for controlled stock shareholder will not assume any of distributing debt on the contributed_property ii distributing will distribute all of the stock of controlled to shareholder in exchange for all of shareholder 1's stock in distributing distributing will distribute all of the stock of controlled to shareholder in exchange for all of shareholder 2's stock in distributing distributing will distribute all of the stock of controlled to shareholder in exchange for all of shareholder sec_3's stock in distributing cash will be paid in lieu of any fractional share interests in controlled controlled and controlled after the distribution of the stock of controlled controlled and controlled distributing will retain a portion of the business a assets shareholder shareholder and shareholder will continue to own distributing stock the following representations have been made in connection with the proposed transaction there will be no debt outstanding between distributing and any controlled after a the proposed transaction the fair_market_value of the stock of controlled controlled and controlled b to be received by shareholder shareholder and shareholder will be approximately equal to the fair_market_value of the distributing_corporation stock surrendered by such shareholder in the exchange no part of the consideration distributed by distributing is being received c by any shareholder as a creditor employee or in any capacity other than that as a shareholder of distributing the five years of financial information submitted on behalf of distributing is d representative of the corporation's present operation and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted following the transaction distributing and each controlled_corporation will e each continue independently and with its separate employees the active_conduct of all of the integrated activities of the business conducted by distributing prior to the consummation of the transaction the distribution of stock of controlled controlled and controlled is being f carried out for the following corporate business purposes i resolution of shareholder disputes ii diversification of risk and iii reduction of costs the distribution of the stock of controlled controlled and controlled is motivated in whole or in substantial part by one or more of these corporate business purposes g distributing_corporation is an s_corporation within the meaning of sec_1361 of the internal_revenue_code each of controlled controlled and controlled will elect to be an s_corporation pursuant to sec_1362 of the internal_revenue_code code on the first available date after the distribution and there is no plan or intent to revoke or otherwise terminate the s_corporation_election of any of distributing controlled controlled or controlled h there is no plan or intention by the shareholders of distributing to sell exchange transfer by gift or otherwise dispose_of any of their stock in any of distributing controlled controlled or controlled after the transaction except for possible gifts of distributing stock by shareholder to her children and transfers of distributing shares owned by shareholder subject_to the stock purchase agreement any such gifts will constitute in the aggregate no more than of the total respective value of distributing stock outstanding immediately after consummation of the proposed transaction i there is no plan or intention by any of distributing controlled controlled or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 there is no plan or intention to liquidate any of distributing controlled j controlled or controlled to merge any of the corporations with any corporation or to sell or otherwise dispose_of the assets of any of the corporations after the transaction except in the ordinary course of business in each case the total adjusted_basis and fair_market_value of the assets k transferred to controlled and controlled respectively by distributing equals or exceeds the sum of the liabilities assumed by controlled and controlled plus any liabilities to which the transferred assets are subject the fair_market_value of the assets contributed to controlled by distributing will equal or exceed the sum of the liabilities assumed by controlled plus any liabilities to which the transferred assets are subject however the liabilities assumed by controlled plus the liabilities to which the transferred assets are subject will exceed the adjusted_basis of the property contributed by an amount equal to the liabilities to which the contributed assets are subject no investment_credit determined under sec_46 of the code has been or will l be claimed with respect to any property transferred to controlled controlled or controlled m distributing neither accumulated its receivables nor made any extraordinary payment of its payables in anticipation of the transaction n no intercorporate debt will exist between distributing and any of controlled controlled or controlled at the time of or subsequent to the distribution of the controlled controlled and controlled stock payments made in connection with all continuing transactions if any between o any of distributing controlled controlled or controlled or between controlled controlled or controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm's length p no two parties to the transaction are investment companies as defined in sec_368 and iv the distribution of the stock of controlled controlled and controlled is not q part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of any of distributing controlled controlled or controlled or stock possessing or more of the total value of all classes of stock of any of distributing controlled controlled or controlled none of the distributions of the stock of controlled controlled and r controlled will be a disqualified_distribution within the meaning of sec_355 the payment of cash in lieu of fractional shares of controlled controlled s and controlled stock is solely for the purpose of avoiding the expense and inconvenience to controlled controlled and controlled of issuing fractional shares and does not represent separately bargained for consideration the total cash consideration that will be paid instead of issuing fractional shares of controlled controlled and controlled stock will not exceed of the total consideration that will be issued pursuant to the distribution of such stock the fractional share interests will be aggregated and no holder of distributing stock will receive cash in an amount greater than the value of one full share of controlled controlled and controlled stock based solely on the information submitted and on the representations set forth above we rule as follows the transfer by distributing to each of controlled controlled and controlled of a portion of the assets of business a plus in the case of controlled and controlled distributing’s contribution of cash to equalize values in exchange for all of the stock of each controlled and the assumption_of_liabilities by each controlled followed by the distribution of stock of each of controlled controlled and controlled to shareholder shareholder and shareholder respectively will in each case be a reorganization within the meaning of sec_368 distributing and each controlled will be a party to the reorganization within the meaning of sec_368 gain will be recognized to distributing upon the transfer of assets subject_to liabilities to controlled solely exchange for the shares of controlled stock as described above sec_357 no gain_or_loss will be recognized to distributing upon the transfer of assets subject_to liabilities to controlled and controlled solely in exchange for controlled and controlled stock respectively as described above sec_361 and sec_357 no gain_or_loss will be recognized by controlled controlled and controlled upon the receipt of the assets from distributing in exchange for shares of stock of such controlled_corporation sec_1032 the basis of the assets received by each of controlled controlled and controlled will be the same as the basis of such assets in the hands of distributing immediately prior to their transfer to controlled controlled and controlled sec_362 controlled and controlled will include the period during which such assets were held by distributing sec_1223 the holding_period of the distributing assets received by controlled no gain_or_loss will be recognized by and no amount will be included in the income of shareholder shareholder and shareholder upon their receipt of the shares of controlled controlled and controlled stock respectively in exchange for all of their distributing shares as described above sec_355 no gain_or_loss will be recognized by distributing upon the distribution of stock of controlled controlled and controlled to shareholder shareholder and shareholder respectively as described above sec_361 the basis of the stock of controlled controlled and controlled in the hands of shareholder shareholder and shareholder respectively will be the same as the basis of the distributing stock surrendered by such shareholder in exchange therefor sec_358 the holding_period of the stock of controlled controlled and controlled received by shareholder shareholder and shareholder respectively will include the holding_period of the distributing stock surrendered in exchange therefor provided that the distributing stock is held as a capital_asset on the date of the distribution sec_1223 as provided in sec_312 proper allocation of earnings_and_profits between distributing and each of controlled controlled and controlled respectively will be made under sec_1_312-10 of the income_tax regulations any payment of cash in lieu of a fractional share interest in any controlled will be treated for federal_income_tax purposes as if the fractional share interest had been issued in the distribution of stock of such controlled and then redeemed by such controlled the cash payment will be treated as having been received in exchange for the constructively redeemed fractional share under sec_302 no opinion is expressed about the tax treatment of the proposed transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not directly covered by the above rulings specifically no opinion is expressed regarding the allocation of the accumulated adjustment accounts between distributing and each of controlled controlled and controlled this ruling letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter should be attached to the federal_income_tax returns of the taxpayers involved for the taxable_year in which the transaction covered by this ruling letter is consummated the rulings contained in this letter are predicated upon the facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for a ruling verification of the factual information representations and other data may be required as part of the audit process pursuant to the power_of_attorney on file in this office a copy of this letter has been sent to your authorized representative sincerely yours associate chief_counsel corporate by_____________________________ lisa a fuller assistant to chief branch cc
